Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 1 of 10
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 April 06, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        LAURA DELL                    §   CIVIL ACTION NO.
        BOOKER,                       §   4:18-cv-00274
                 Plaintiff,           §
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
         William P. Barr, et al.,     §
                      Defendants.     §


                   MEMORANDUM AND OPINION
             GRANTING MOTION FOR SUMMARY JUDGMENT

            Before the Court is a motion by Defendants William P. Barr,
       the United States Department of Justice, and the Federal Bureau
       of Investigation for summary judgment against claims of racial
       discrimination, hostile work environment, and unlawful
       retaliation brought by Plaintiff Laura Dell Booker. Dkt 27.
            Booker fails on response to specify the evidence necessary to
       support her claims. The motion is granted.
                 1. Background
            Booker is an African American woman who worked for the
       FBI from April 1997 until her termination in July 2013. Dkt 27-1
       (notification of personnel action). She alleges termination
       occurred because of her race. See Dkt 1.
            Booker served as an operational support technician (OST).
       Dkt 27-1. Her immediate supervisor prior to her termination and
       during the events alleged in her lawsuit was Christal Swagerty,
       and before that it was Billy Pinson. Dkt 27-13 at 1 (Swagerty
       declaration); Dkt 27-3 at 2 (Salazar investigative statement).
       Booker’s responsibilities included “handling of radios, the
       charging in and out of radio equipment, the tracking in various
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 2 of 10




       databases of the equipment,” and other administrative tasks to
       assist Pinson as property custodian. Dkt 27-5 at 12, 14 (Booker
       deposition).
            The FBI commenced an investigation in October 2012 into
       allegations that Booker was insubordinate, disruptive, and
       unprofessional. Dkt 27-6 (notification of internal investigation).
       Swagerty placed Booker on a ninety-day performance-
       improvement plan (PIP) beginning later that month. Dkt 27-7
       (letter establishing PIP).
            In November 2012, Booker was held responsible for forty-
       six unaccounted radios, which she claims were commonly
       misplaced. Dkt 27-5 at 24; see also Dkt 27-3 at 3–4 (Pinson
       investigative statement). Swagerty then notified Booker in
       February 2013 that she had failed her PIP. Dkt 27-8 (letter notice
       of failure to improve). That same day she received a performance
       appraisal review of “Unacceptable” with a listing of reasons. Dkt
       27-9 at 1 (rating), 3–8 (narrative reasons). The FBI terminated
       Booker’s employment in July 2013. Dkt 27-1.
            Booker filed a formal Equal Employment Opportunity
       (EEO) complaint of discrimination against the FBI in January
       2013. Dkt 1 at 2. An administrative judge entered judgment
       against her in August 2014. Ibid. Booker appealed, and the Office
       of Federal Operations affirmed in June 2017. Ibid (also noting
       denial of reconsideration).
            Booker filed this suit in January 2018. She alleges causes of
       action for racial discrimination and unlawful retaliation, both in
       violation of Section 703(a) of Title VII, 42 USC § 2000e et seq.
       Booker did not plead a claim regarding hostile work environment
       separately from her claim of racial discrimination, but the parties
       briefed and addressed it that way. As such, the Court will treat
       them separately here.
            Defendants have moved for summary judgment. Dkt 27.
       Among other evidence, they submit three signed, sworn
       statements executed in 2013 pertinent to investigation of
       Booker’s EEO complaint. Dkts 27-2, 27-3, 27-4. Defendants also
       submit excerpts from two depositions of Booker and a
       declaration from Swagerty. Dkts 27-5, 27-12, 27-13.




                                       2
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 3 of 10




            Booker responded. Dkt 30. She submits no declarations or
       deposition testimony. She instead submits her unsworn, written
       response from June 2013 to the FBI’s proposal for dismissal,
       which attached approximately two hundred pages of
       uncategorized employment files. Dkt 30-1. She also submits her
       counsel’s letter response, also unsworn, from July 2013
       responding to the proposal that her FBI employment be
       terminated. Dkt 30-2.
            Defendants replied. Dkt 31. Among other evidence, they
       submit Swagerty’s signed, sworn statement executed in 2013
       pertinent to investigation of Booker’s EEO complaint. Dkt 31-6.
                 2. Legal standard
            Rule 56(a) of the Federal Rules of Civil Procedure requires a
       court to enter summary judgment when the moving party
       establishes that it is entitled to judgment as a matter of law
       because no genuine dispute exists as to any material fact.
       See Trent v Wade, 776 F3d 368, 376 (5th Cir 2015). The Fifth
       Circuit holds that a fact is material if its resolution in favor of one
       party might affect the outcome of the lawsuit under governing
       law. Sossamon v Lone Star State of Texas, 560 F3d 316, 326 (5th Cir
       2009) (citations omitted). And the Fifth Circuit holds that a
       genuine dispute of material fact exists “when the ‘evidence is such that
       a reasonable jury could return a verdict for the nonmoving
       party.’” Nola Spice Designs LLC v Haydel Enterprises Inc, 783 F3d
       527, 536 (5th Cir 2015), quoting Anderson v Liberty Lobby, 477 US
       242, 248 (1986).
            A court reviewing a motion for summary judgment must
       draw all reasonable inferences in the light most favorable to the
       nonmoving party. Connors v Graves, 538 F3d 373, 376 (5th Cir
       2008). The moving party typically bears the entire burden to
       demonstrate the absence of a genuine issue of material fact. Nola
       Spice, 783 F3d at 536 (citation omitted); see also Celotex Corp v
       Catrett, 477 US 317, 323 (1986). But when a motion for summary
       judgment by a defendant presents a question on which the
       plaintiff bears the burden of proof at trial, the burden shifts to
       the plaintiff to proffer summary judgment proof establishing an
       issue of material fact warranting trial. Nola Spice, 783 F3d at 536
       (citations omitted). To meet this burden of proof, the evidence




                                          3
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 4 of 10




       must be both competent and admissible at trial. Bellard v
       Gautreaux, 675 F3d 454, 460 (5th Cir 2012) (citations omitted).
             The party opposing summary judgment must also identify
       specific evidence in the record and articulate precisely how that
       evidence supports their claim. Willis v Cleco Corp, 749 F3d 314,
       317 (5th Cir 2014) (citations omitted). It is not enough to simply
       file an undifferentiated collection of exhibits. “If somewhere in a
       record there is evidence that might show a dispute of material
       fact, the district court needs to be pointed to that evidence as
       opposed to having to engage in an extensive search.” Hernandez v
       Yellow Transportation Inc, 670 F3d 644, 654 (5th Cir 2012) (citations
       omitted).
                 3. Analysis
             Booker refers to an “averment of undisputed facts” by
       Defendants with which she purports to raise a limited dispute.
       Dkt 30 at 1. But they did not attach or otherwise brief any such
       “averment.” It is thus not exactly clear where this potential
       dispute might be.
             In any event, Booker appears to raise only a narrow dispute
       as to her specific responsibilities for the subject radios. She states:
                 Booker was only responsible for inputting data
                 to update systems in order to capture data
                 regarding hand-held radios, she was not “in
                 charge” of issuing and/or approving requests
                 for equipment. That was the responsibility of
                 TM Billy Pinson.
                 Further, Christal Swagerty was not just
                 Booker’s rating official, but was her supervisor
                 during a portion of the relevant time of this
                 complaint as Swagerty tasked Booker on a daily
                 basis and required her to submit weekly and
                 daily work logs directly to Swagerty.
       Ibid. Booker cites no evidence to support these assertions,
       whether by declaration or otherwise. Neither does she make clear
       how such dispute would be in any way material. Nor does she
       cite specifically in her own fact statement to any of the evidence
       she submitted in bulk. Id at 2–6.




                                         4
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 5 of 10




            The Court finds this insufficient to raise a genuine dispute of
       material fact. See Bellard, 675 F3d at 460; Hernandez, 670 F3d at
       654. Even so, the Court will consider other factual assertions
       made by Booker in response to the extent that she identifies
       specific references to the evidentiary record in her argument.
                     a. Racial discrimination claim
            For Booker to proceed on her claim, she must demonstrate
       a prima facie case for racial discrimination. This requires her to
       show that she:
                 o Is a member of a protected class;
                 o Was qualified for the position;
                 o Was subject to an adverse employment action; and
                 o Was replaced by someone outside the protected
                     class, or, in the case of disparate treatment, shows
                     that other similarly situated employees were treated
                     more favorably.
       Bryan v McKinsey & Co Inc, 375 F3d 358, 360 (5th Cir 2004)
       (citations omitted).
            This case concerns alleged disparate treatment. Defendants
       do not dispute that Booker is a member of a protected class and
       suffered an adverse employment action upon termination.
       Dkt 27 at 4. Defendants also assume for purposes of their motion
       that Booker was qualified for the OST position. Ibid. The sole
       issue in dispute is whether Booker can show that a similarly
       situated employee was treated more favorably.
            Booker points to Carol Kromer-Mince as such an employee
       who is white, female, and an OST. Dkt 30 at 10. Booker asserts
       that “on December 29, 2012 Booker submitted a leave request
       which was arbitrarily denied by [Swagerty], when during that
       same period Kromer-Mince requested leave and Swagerty was
       swift to grant the request.” Ibid. This assertion is in no way
       referenced or linked to evidence establishing that Kromer-Mince
       did in fact ask for leave or that it was granted.
            Defendants present evidence that Swagerty did not supervise
       Kromer-Mince during the period between September 2012 and
       October 2013. Dkt 31 at 1–2; see Dkts 31-2 at 3 and 31-3 at 2
       (notices of personnel reassignment). Defendants also note that



                                        5
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 6 of 10




       no evidence suggests that Kromer-Mince had a similar history of
       disciplinary action prior to requesting leave. Dkt 31 at 2.
            The Fifth Circuit instructs that a similarly situated employee
       must present “nearly identical circumstances” to the plaintiff. Lee
       v Kansas City Southern Railroad Co, 574 F3d 253, 260 (5th Cir 2009)
       (citations omitted). Of meaning here, “[e]mployees with different
       supervisors, who work for different divisions of a company or
       who were the subject of adverse employment actions too remote
       in time from that taken against the plaintiff generally will not be
       deemed similarly situated.” Id at 259 (citations omitted). And
       while each employee’s “track record” with the employer needn’t
       comprise an identical number and type of infractions, “these
       records must be comparable.” Id at 261 (citations omitted).
            On the evidence presented, the Court finds that Kromer-
       Mence worked for a different supervisor than did Booker, with
       no indication of a similar disciplinary history. Booker’s claim for
       racial discrimination thus fails for lack of evidence establishing
       that a similarly situated employee was treated more favorably.
                     b. Hostile work environment claim
            A prima facie claim of hostile work environment requires
       Booker to show:
                 o Membership in a protected group;
                 o Harassment;
                 o The harassment was based on an impermissible
                     factor under Title VII;
                 o The harassment affected a term, condition, or
                     privilege of employment; and
                 o The employer knew or should have known of the
                     harassment yet failed to address it promptly.
       Hernandez v Yellow Transportation Inc, 670 F3d 644, 654 (5th Cir
       2012) (citations omitted). Defendants concede only the first
       element. Dkt 27 at 6. They strongly contest whether harassment
       and the follow-on factors occurred.
            The Fifth Circuit instructs courts analyzing harassment to
       focus on the frequency and severity of the discriminatory
       conduct, whether it is physically threatening or humiliating, and
       whether it unreasonably interferes with an employee’s work



                                       6
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 7 of 10




       performance. Turner v Baylor Richardson Medical Center, 476 F3d
       337, 347 (5th Cir 2007) (citations omitted). The Fifth Circuit is
       equally clear that “‘simple teasing, offhand comments, and
       isolated incidents (unless extremely serious) will not amount to
       discriminatory charges’ that can survive summary judgment.” Id
       at 348 (citations omitted).
            Booker alleges no instance when she was called by racial slurs
       or similar conduct. And she provides no other specific examples
       of racially charged incidents. Her only cited examples of
       harassment are the facts of her placement on absent-without-
       leave status, her PIP, and other disciplinary actions. Dkt 30 at 13.
       She does not connect any of this to evidence of racial animus.
       And she provides no caselaw holding that such actions constitute
       racial harassment absent a showing of animus. But see Hernandez,
       670 F3d at 654 (finding it improper to consider “various incidents
       of harassment not based on race”); Watson v Esper, 793 Fed App’x
       277, 280 (5th Cir 2019) (per curiam) (stating plaintiff failed to
       show placement on PIP was tied to her race).
            Booker fails to make a prima facie showing of a hostile work
       environment.
                     c. Retaliation claim
            Booker also asserts that her termination was retaliation for
       engaging in protected EEO activity. This requires her to show
       that:
                o She engaged in activity protected by Title VII;
                o The FBI took an adverse employment action against
                     her; and
                o A causal connection exists between the protected
                     activity and the adverse employment action.
       Zamora v City of Houston, 798 F3d 326, 331 (5th Cir 2015) (citations
       omitted).
            Booker argues that she engaged in protected conduct in 2006
       when she filed an EEO complaint against Pinson and her former
       administrative officer. See Dkt 27-5 at 15 (Booker deposition).
       Defendants concede this, as well as the fact of an adverse
       employment action. Dkt 27 at 7–8. But they dispute any causal




                                        7
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 8 of 10




       connection between the two, arguing that the complaint is too
       remote in time in relation to the termination. Id at 7.
            Booker cites Shirley v Chrysler First Inc for support that a years-
       prior EEO complaint can support a retaliation claim. 970 F2d 39,
       44 (5th Cir 1992) (finding no temporal “fourth requirement” to
       make prima facie case). But the Fifth Circuit in Shirley also
       instructed that “[c]onsideration of such dates is part of our
       analysis.” Id at 44. Since that decision, the Supreme Court has
       stated that as small a gap in time as twenty months “suggests, by
       itself, no causality at all.” Clark County School District v Breeden, 532
       US 268, 274 (2001). As such, the Fifth Circuit now holds that
       protected conduct can only be used to “prove the causation
       element of [a plaintiff’s] prima facie case when the protected act
       and the adverse employment action are ‘very close’ in time.”
       Washburn v Harvey, 504 F3d 505, 511 (5th Cir 2007), quoting Clark
       County, 532 US at 273–74.
            The burden is on Booker to establish that her protected
       activity was a but for cause of the alleged adverse action by her
       employer. Zamora, 798 F3d at 331, quoting University of Texas
       Southwestern Medical Center v Nassar, 570 US 338, 362 (2013). Under
       binding precedent, the seven-year interval between her EEO
       complaint and her termination is insufficient on its own to
       provide the requisite causal connection with protected activity.
            Booker also asserts retaliation for protected conduct based
       on filing (and withdrawing) a different EEO complaint in July of
       2012, within a year of her termination. Dkt 30 at 15. And she
       states that “in 2012 Pinson overtly stated his ill-feelings toward
       Booker as a result of her filing.” Ibid. She again cites to no
       evidence, deposition testimony, or other documentation
       establishing either allegation as fact. This falls short on her
       burden to “identify specific evidence in the record” establishing
       her prima facie case. Willis, 749 F3d at 317.
            She also again fails to provide evidence establishing but for
       causation regarding the asserted 2012 EEO complaint. She
       points only to a previous quality-step increase received under a
       different supervisor to suggest that Swagerty simply “made up”
       her performance deficiencies. Dkt 30 at 16. But those positive
       reviews occurred in September 2011, when Booker had different




                                          8
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 9 of 10




       job responsibilities. Dkt 31-6 at 2, 14–15 (Swagerty statement);
       Dkt 27-12 at 9–10 (Booker deposition). She provides no other
       evidence establishing that but for her 2012 complaint she would
       not have been terminated.
            Booker fails to establish her claim of retaliation.
                      d. Legitimate nondiscriminatory reasons
            Beyond arguing that Booker fails to meet her prima facie case
       on racial discrimination and retaliation, Defendants assert and
       provide evidence that she was terminated for unacceptable
       performance reviews and failure to improve under a PIP. Dkt 27
       at 5, 8–9; see also Dkt 27-11 at 1 (letter advising proposal to
       terminate). They argue these as a legitimate nondiscriminatory
       rationale for termination, with the burden on Booker to rebut
       them. Dkt 31 at 3.
            The Fifth Circuit instructs that, if the plaintiff makes the
       requisite prima facie showing, the burden shifts to the employer to
       articulate a legitimate, nondiscriminatory or nonretaliatory reason
       for its employment action. McCoy v City of Shreveport, 492 F3d 551,
       557 (5th Cir 2007) (citations omitted). The employer’s burden is
       one of production, not persuasion, and involves no credibility
       assessment. Ibid. If the employer meets its burden of production,
       “the plaintiff then bears the ultimate burden of proving that the
       employer’s proffered reason is not true but instead is a pretext
       for the real discriminatory or retaliatory purpose.” Ibid (citations
       omitted). To meet that burden, the plaintiff must “rebut each
       nondiscriminatory or nonretaliatory reason articulated by the
       employer.” Ibid (citations omitted).
            Defendants sponsored evidence that meets their burden of
       production to show a nondiscriminatory rationale for
       termination. See Watson, 793 Fed App’x at 279 (as to
       discrimination claim); Alkhawaldeh v Dow Chemical Co, 851 F3d
       422, 427–28 (5th Cir 2017) (as to retaliation claim). Booker in no
       way disputes that she failed her PIP and received an unacceptable
       performance review. See Dkt 27-8 (letter notice of failure to
       improve); Dkt 27-9 (performance appraisal report). She argues
       only that her performance was “not deficient and that it was
       made up by Swagerty.” Dkt 30 at 16; see also id at 11–12. As
       evidence, she again points only to earlier, positive reviews when



                                        9
Case 4:18-cv-00274 Document 34 Filed on 04/06/20 in TXSD Page 10 of 10




        she had different responsibilities under a different supervisor.
        This neither rebuts Defendants’ stated reasons for termination,
        nor establishes that the asserted performance deficiencies were
        not areas of legitimate concern. See McCoy, 492 F3d at 562
        (affirming summary judgment in absence of evidence that
        supervisors “ever engaged in any racially discriminatory conduct
        towards” plaintiff or other black employee, or that white officers
        were treated differently under similar circumstances).
              As such, and even assuming Booker could establish her prima
        facie case, she fails to bear the “ultimate burden of proving that
        the employer’s proffered reason is not true.” Id at 557. Summary
        judgment on her racial discrimination and retaliation claims is
        warranted for this additional reason.
                  4. Conclusion
              The Court GRANTS the motion for summary judgment and
        DISMISSES the claims against Defendants.
              A separate entry of final judgment will issue.
              SO ORDERED.

            Signed on April 6, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                       10
